Title: From George Washington to Bartholomew von Heer, 10 December 1780
From: Washington, George
To: Heer, Bartholomew von


                        
                            Sir
                            Head Quarters New Windsor 10th Decr 1780
                        
                        You will be pleased to make to me as soon as possible an accurate return of the Men and Horses in your
                            troop—the quantity of Cloathing and number of Arms—Accoutrements and furniture of every kind fit for service, and what
                            will be your deficiencies for the next Campaign. You will also make a return of all the Articles of Cloathing and
                            Accoutrements drawn by the troop since the 1st Sepr 1779. The foregoing are called for by the Board of War, for their
                            government, as they are directed by Congress to make provision for the Cavalry. I am &c.

                    